UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) May 1, 2012 SOUTHWEST IOWA RENEWABLE ENERGY, LLC (Exact Name of Registrant as Specified in Its Charter) IOWA 000-53041 20-2735046 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 10868 189th Street, Council Bluffs, Iowa 51503 (Address of Principal Executive Offices) (Zip Code) (712) 366-0392 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On May 1, 2012, Southwest Iowa Renewable Energy, LLC (the “Company” or the “Registrant”) issued a press release regarding its results from operations for the quarter ending March 31, 2012. A copy of the press release has been filed with this Current Report on Form 8-K as Exhibit 99.1, and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Press Release dated May 1, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 1, 2012 SOUTHWEST IOWA RENEWABLE ENERGY, LLC By: /s/ Brian T. Cahill Brian T. Cahill Chief Executive Officer Exhibit Index Exhibit Number Description Press Release dated May 1, 2012. Southwest Iowa Renewable Energy Announces Results of Second Quarter Council Bluffs, Iowa May 1, 2012 On May 1, 2012, Southwest Iowa Renewable Energy, LLC (“SIRE”) announced its unaudited financial results for the second quarter of fiscal year 2012 (“Fiscal 2012”) which ended March 31, 2012.SIRE reported a net loss of $3,986,680, or $303.42 per unit, compared to a net loss of $674,031, or $51.30 per unit, for the same period during the year ended September 30, 2011 (“Fiscal 2011”).For Fiscal 2012 through March 31, 2012, SIRE reported a net income of $5,008,642 or $381.20 compared to a net loss of $1,070,349 or $81.46 per unit for the same period in Fiscal 2011. The cash flow provided by (used in) operations for the first two quarters of Fiscal 2012 was $11,343,846, compared to $49,292 for the same period in Fiscal 2011. Adjusted EBITDA, which is defined as earnings before interest, income taxes, and depreciation and/or amortization (“EBITDA”), as adjusted for unrealized hedging losses (gains), was$1,017,653 for the second quarter in Fiscal 2012 and $8,975,661 for the same period in Fiscal 2011.Adjusted EBITDA for Fiscal 2012 through March 31, 2012 was $10,933,621 and $15,871,155 for the same period in Fiscal 2011.At March 31, 2012, SIRE had $10,072,970 million in cash and equivalents and $15,750,000 available under committed loan agreements (subject to satisfaction of specified lending conditions and covenants), as well as an additional $6,250,000 available under uncommitted loan agreements. For reconciliations of Adjusted EBITDA to net income attributable to SIRE, see “Adjusted EBITDA” below. Brian Cahill, SIRE’s General Manager and CEO, stated, “Our second quarter in Fiscal 2012, with approximately $4 million in net loss, reflects less than favorable margins resulting from the relative prices of our primary inputs and products during the quarter.In particular, the decrease in the price of our primary product, ethanol, during the quarter, was a key factor.However, our continuing net debt reduction of approximately $16.01 million during the first two quarters of Fiscal 2012 will help position us for continuing improvements in liquidity and reductions in interest expense in Fiscal 2012.” Mr. Cahill also noted, “SIRE’s Board of Directors was pleased to be able to declare our first distribution to members in the March 31 quarter, in the aggregate amount of $1,000,000, or $76.11 per unit, which was paid at the end of April.This was made possible by steady increases in our production capacity and significant reductions in our debt over the last year.” The Volumetric Ethanol Excise Tax Credit (“VEETC”), which provided fuel blenders with a tax credit to blend ethanol with gasoline, expired on December 31, 2011.The loss of VEETC, the volatility of prices of our inputs, coupled with the current competitive dynamics of the fuels market, are expected to result in less favorable margins in the next two quarters of Fiscal 2012, primarily due to the price of ethanol. About Southwest Iowa Renewable Energy, LLC: SIRE is an Iowa limited liability company, located in Council Bluffs, Iowa, formed in March, 2005 to construct and operate a 110 million gallon name plate capacity ethanol plant.SIRE began producing ethanol in February, 2009 and sells its ethanol, modified wet distillers grains with solubles, corn syrup, and corn oil in the continental United States.SIRE also sells its dried distillers grains with solubles in the continental United States, Mexico and the Pacific Rim. This press release contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Such statements are made in good faith by SIREand are identified by including terms such as “may,” “will,” “should,” “expects,” “anticipates,” “estimates,” “plans,” or similar language.In connection with these safe-harbor provisions, SIREhas identified in its Annual Report on Form 10-K for the fiscal year ended September 30, 2011, and in the Company's subsequent filings with the SEC, important factors that could cause actual results to differ materially from those contained in any forward-looking statement made by or on behalf of SIRE, including, without limitation, the risk andnature of SIRE’s business andthe effects of general economic conditions on SIRE.SIRE may experience significant fluctuations in future operating results due to a number of economic conditions, including, but not limited to, competition in the ethanol industry, commodity market risks, financial market risks, counter-party risks, and risks associated with changes to federal policy or regulation. The cautionary statements in this press release expressly qualify all of SIRE’s forward-looking statements.The forward-looking statements contained in this press releaseare included in the safe harbor protection provided by Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.SIRE further cautions that such factors are not exhaustive or exclusive.SIRE does not undertake to update any forward-looking statement which may be made from time to time by or on behalf of SIRE unless an update is required by applicable securities laws. - 2 - Summary Balance Sheets SOUTHWEST IOWA RENEWABLE ENERGY, LLC Balance Sheets ASSETS March 31, 2012 September 30, 2011 (Unaudited) Current Assets Cash and cash equivalents $ $ Restricted cash Accounts receivable Accounts receivable, related party Due from broker Derivative financial instruments - Inventory Prepaid expenses and other Total current assets Property, Plant, and Equipment Land Plant, Building and Equipment Office and Other Equipment Total Cost Accumulated Depreciation Net property and equipment Other Assets Financing costs, net of amortization of $2,567,831 and $2,341,400 Total other assets Total Assets $ $ - 3 - SOUTHWEST IOWA RENEWABLE ENERGY, LLC Balance Sheets LIABILITIES AND MEMBERS’ EQUITY March 31, September 30, 2011 (Unaudited) Current Liabilities Accounts payable $ $ Accounts payable, related parties Derivative financial instruments, related party Derivative financial instruments - Accrued expenses Accrued expenses, related parties Distributions payable - Current maturities of notes payable Total current liabilities $ Long Term Liabilities Notes payable, less current maturities Other Total long term liabilities Commitments and Contingencies Members’ Equity Members’ capital, 13,139 Units issued and outstanding Accumulated (deficit) Total members’ equity Total Liabilities and Members’ Equity $ $ - 4 - Financial Results SOUTHWEST IOWA RENEWABLE ENERGY, LLC Statements of Operations (Unaudited) ThreeMonths Ended March 31, Three Months Ended March 31, Six Months Ended March 31, Six Months Ended March 31, Revenues $ Cost of Goods Sold Cost of goods sold-non hedging Realized & unrealized hedging (gains) and losses Cost of Goods Sold Gross Margin (Loss) General and Administrative Expenses Operating Income (Loss) Other(Income) Expense Interest income Interest expense (Gain)Loss on disposal of fixed assets - - Miscellaneous income Total Net Income (Loss) $ Weighted Average Units Outstanding—Basic & Diluted Netincome (loss) per unit–basic & diluted $ - 5 - Adjusted EBITDA Management uses Adjusted EBITDA, a non-GAAP measure, to measure the SIRE’s financial performance and to internally manage its business.Management believes that adjusted EBITDA provides useful information to investors as a measure of comparison with peer and other companies.Adjusted EBITDA should not be considered an alternative to, or more meaningful than, net income or cash flow as determined in accordance with generally accepted accounting principles.Adjusted EBITDA calculations may vary from company to company.Accordingly, our computation of Adjusted EBITDA may not be comparable with a similarly-titled measure of another company. The following sets forth the reconciliation of Net Loss to Adjusted EBITDA (unaudited) for the periods indicated: Three Months Ended March 31, 2012 Three Months Ended March 31, 2011 Amounts Amounts Income Statement Data Revenues $ $ Cost of Goods Sold Gross Margin (Loss) General and Administrative Expenses Other Expense Net (Loss) $ $ (Loss) per unit: Basic & diluted $ $ Three Months Ended March 31, 2012 Three Months Ended March 31, 2011 Amounts Amounts Income Statement Data Revenues $ $ Cost of Goods Sold Gross Margin General and Administrative Expenses Other Expense Net Income (Loss) $ $ Income (Loss) per unit: Basic & diluted $ $ Three Months Ended March 31, 2012 Three Months Ended March 31, 2011 Amounts Amounts Net income (loss) $ $ Interest Expense, net Depreciation EBITDA $ $ Unrealized hedging (gains) losses Adjusted EBITDA $ $ Adjusted EBITDA per unit - 6 - Six Months Ended March 31, 2012 Six Months Ended March 31, 2011 Amounts Amounts Net income (loss) Interest Expense Depreciation EBITDA Unrealized hedging (gains) losses Adjusted EBITDA Adjusted EBITDA per unit Statistical Information Three Months Ended March 31, 2012 (Unaudited) Three Months Ended March 31, 2011 (Unaudited) Gallons/Tons Sold % of Revenues Gallons/Tons Average Price Gallons/Tons Sold % of Revenues Gallons/Tons Average Price Statistical Revenue Information Denatured Ethanol 77% $ 81% $ Dry Distiller’s Grains 17% $ 18% $ Corn Oil 3% $ 1% $ Wet Distiller’s Grains 3% $ 0% $ Syrup 0% $ 0% $ Six Months Ended March 31, 2012 (Unaudited) Six Months Ended March 31, 2011 (Unaudited) Gallons/Tons Sold % of Revenues Gallons/Tons Average Price Gallons/Tons Sold % of Revenues Gallons/Tons Average Price Statistical Revenue Information Denatured Ethanol 79% $ 81% $ Dry Distiller’s Grains 16% $ 18% $ Corn Oil 3% $ 1% $ Wet Distiller’s Grains 2% $ 0% $ Syrup 0% $ 0% $ Contact: Karen Kroymann, Controller Southwest Iowa Renewable Energy, LLC - 7 -
